Citation Nr: 1202456	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected dermatofibroma of the left forearm and left leg.

2.  Entitlement to a compensable evaluation for service-connected meralgia paresthetica of the left thigh.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1993 to August 1993, and from June 1996 to July 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision, which granted service connection for dermatofibroma of the left forearm and left leg and meralgia paresthetica of the left thigh, and assigned separate noncompensable evaluations, effective July 2, 2005.

These issues were remanded by the Board in March 2010.

The issue of entitlement to service connection for left knee retropatellar pain syndrome was remanded in March 2010.  However, during the course of this appeal, this claim was granted in a March 2011 rating decision.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is not currently on appeal before the Board.

The Board also notes that, on his February 2007 VA Form 9, the Veteran indicated his wish to withdraw the issues of entitlement to service connection for right knee retropatellar pain syndrome, and a compensable evaluation for bilateral plantar fasciitis.  Accordingly, the Board finds that these matters have been withdrawn. 

Additionally, in reviewing the Veteran's appeals for increased ratings, the Board has not overlooked the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, in this case, the Veteran has not specifically indicated that he is unemployed or completely unemployable as result of these service-connected conditions on appeal.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected disabilities prevent him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

The Board notes that the Veteran indicated in his February 2007 VA Form 9 Appeal that he believes that he has a spine condition as a direct result of over 1,200 hours he spent flying Army helicopters.  This issue has not been addressed in a rating decision.  Therefore, the issue of entitlement to service connection for a spine condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a compensable evaluation for service-connected dermatofibroma of the left forearm and left leg is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected meralgia paresthetica of the left thigh is manifested by subjective complaints of numbness and tingling.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected meralgia paresthetica of the left thigh have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8526 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in May 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

Additionally, the Board notes that for initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with an examination for his service-connected meralgia paresthetica of the left thigh most recently in August 2010.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examination in this case is adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).
The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

In a December 2005 rating decision, the RO granted service connection for meralgia paresthetica of the left thigh, and assigned a noncompensable evaluation, effective July 2, 2005, under Diagnostic Code 8526.  The Veteran is seeking a higher evaluation.

Under Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  The words "mild," "moderate," and "severe" are not defined in Diagnostic Code 8526 except as they relate to "complete" paralysis, which is defined as paralysis of the quadriceps extensor muscles.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

Most recently, the Veteran underwent a VA examination in August 2010.  The examiner reviewed the claims file.  The Veteran reported sitting in a Black Hawk helicopter 8 hours a day for a year resulting in numbing of his left outer thigh.  Currently, he has occasional numbness in this area but on the whole symptoms have improved.  The examiner noted that there is no history of peripheral nerve trauma, peripheral nerve neoplasm, or hospitalization or surgery.  Detailed reflex examination findings reveal normal results upon abdominal, knee jerk, ankle jerk, and plantar testing bilaterally.  Summary of sensory examination findings revealed no abnormalities.  Detailed motor examination revealed active movement against full resistance upon hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension bilaterally.  Muscle tone was noted as normal.  There was no gait abnormality, no imbalance or tremor, and no fasciculations.  There is no function of any joint affected by the nerve disorder.  The Veteran was diagnosed with s/p position related meralgia paresthetica, resolved.  It was noted that there are no effects on usual occupation and resulting work problem.  

In April 2011, the examiner who conducted the August 2010 VA examination submitted an addendum, in which it was indicated that the records, including the claims file, were reviewed.  The Veteran was not examined at this time.  The examiner noted that his previous diagnosis for the left thigh was "s/p position related meralgia paresthetica; resolved".  Resolved was explained as meaning no current impairment. 

In April 2005, the Veteran underwent a VA general medical examination.  It was noted that, in reference to left hyperesthesias, the Veteran had a neurology evaluation done on April 18, 2005, with suggestion of left femoral cutaneous nerve involvement with mononeuropathy and consideration to rule out radiculopathy, and MRI and EMG nerve conduction velocity studies were suggested.  These were not conducted since the Veteran was leaving.  It was noted that the Veteran had symptoms of numbness mostly in the anterolateral left thigh present for 4 months, initially, intermittent with numbness and tingling, but now it is constant numbness, with no motor weakness and no injury.  Left thigh anterolateral aspect was noted with numbness on touch, pinprick, monofilament as compared to the right leg.  Range of motion is within normal limits.  Motor strength is normal.  Deep tendon reflexes are normal.  Straight leg raise test is normal bilaterally.  The Veteran was diagnosed with meralgia paraesthetic of the left thigh.   

Additionally, the Board has reviewed the remaining medical evidence of record.  In an April 2006 VA treatment record, the Veteran was noted as having left thigh pain.  In a September 2006 VA neurology consultation note, it was noted that the Veteran had a history of left lateral thigh numbness.  Left tibial and peroneal motor studies and left sural sensory potential were noted as normal.  Bilateral lateral femoral cutaneous nerve studies showed no response.  It was noted that there is no electrodiagnostic evidence for a neuropathy or radiculopathy of the left leg.  Absent bilateral responses in the LFCN is likely technical and is not diagnostic.  In an April 2005 service treatment record, the Veteran was noted as having left thigh numbness for the past 3 months. In a March 2004 service treatment record, the Veteran was noted as having numbness and tingling of the left thigh.  

The Board has considered assigning the Veteran an increased evaluation under Diagnostic Code 8526.  However, there is simply no clinical evidence of record reflecting that he has any current symptoms related to his meralgia paresthetica.  

The Board notes that the Veteran asserted in a June 2011 statement that this condition is not resolved.  He further asserted that he experiences mild impairment at each recurrence of this meralgia paresthetica condition, causing his left thigh to go numb for a period of approximately 45-60 or more minutes, impeding his ability to walk comfortably, and prohibiting him from exercising or doing other physical activity during the recurrence period.  However, the Board notes that essentially no objective evidence of abnormalities was found at the August 2010 VA examination, and the examiner specifically indicated in the April 2011 addendum that this condition had resolved, meaning no current impairment.  Certainly, the Veteran is competent to describe his symptoms and his descriptions are entitled to probative weight.  However, given the brief duration of his episodes, as well as the frequency and severity of the episodes that he has described, the Board finds that his lay descriptions are consistent with a finding of no more than slight incomplete paralysis, which does not warrant a compensable evaluation under Diagnostic Code 8526.

In summary, given the lack objective evidence of manifestations of his disability, and the nature and frequency of subjective symptoms as described by the Veteran, the Board finds that an increased rating is not warranted under Diagnostic Code 8526.  The evidence of record simply does not reflect that the Veteran's service-connected meralgia paresthetica of the left thigh manifests in mild incomplete paralysis. 

The Board has reviewed the remaining diagnostic codes relating to diseases of the peripheral nerves, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540 (2011). 
 
The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected meralgia paresthetica of the left thigh is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.


ORDER

Entitlement to a compensable evaluation for service-connected meralgia paresthetica of the left thigh is denied.


REMAND

The Veteran is seeking a compensable evaluation for his service-connected dermatofibroma of the left forearm and left leg.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.  

This issue was remanded by the Board in March 2010 in part to provide the Veteran with a VA examination to evaluate the current severity of this disability. 

The Veteran underwent a VA examination in August 2010.  The Veteran reported that, while in Bagdad, he suffered 2 insect bites to the left forearm and the right lateral calf.  The examiner noted that the Veteran denied any lesion on the left leg despite the pathology report from 2005.  The Veteran reported weeping and oozing from both bite sites and the gradual development of 2 firm skin bumps.  He reported trying cortisone cream for relief of itching at the onset of the bites.  On April 11, 2005, he underwent punch skin biopsies from the "L shin and L forearm", which showed dermatofibromas.  The lesion on the left wrist/forearm healed smooth with no recurrence.  The lesion on the right lateral calf has recurred over the past couple of years.  Every 2 weeks he has itching at this site, 3 out of 10 in intensity.  On examination, a 5 mm hyperpigmented macule with no induration or tenderness was noted on the left lateral wrist/forearm.  On the right lateral calf is a 5 mm thin firm dermal papule with no tenderness or overlying scale or crust.  On the right upper temple is a 4 by 5 mm pink thin papule with skin lines.  There are no scars of previous biopsy on the left shin.  The examiner concluded by diagnosing the Veteran with recurrent benign dermatofibroma on the right lateral calf.  The examiner indicated that he doubted that the lesion will grow more than 7-8 mm in size and should pose minimal symptoms.  The examiner noted that many do form after bug bite reactions, and this is a service-related condition.  The examiner also diagnosed the Veteran with a small scar from the site of dermatofibroma on the left forearm/wrist.  The examiner also diagnosed the Veteran with an inflammatory papule on the right temple and noted that this is not a service-connected growth.  This examiner indicated in a September 2010 addendum that he reviewed the claims file and there is no change in his assessment.  

The Board notes that another VA skin examination was also conducted in August 2010.  The examiner reviewed the claims file and noted a history of dermatofibroma with symptoms of itchy papular rashes and no systemic symptoms.  It was noted that there has been no skin disease treatment in the past 12 months.  The Veteran reported sleeping in an area with bugs and says he might have been bitten.  He also reports itches and ulceration.  Biopsy was done for both rashes and was found to be dermatofibroma.  Currently, the right leg rash itches occasionally.  Upon examination, the Veteran was noted as having two 0.2 cm diameter itchy papular rashes in the right superolateral leg and left dorsal wrist.  The Veteran was diagnosed with dermatofibroma, chronic, stable, and itchy.   

In April 2011, this same examiner submitted an addendum, in which it was indicated that the records, including the claims file, were reviewed.  The examiner noted that the lesions are found in the left leg and the left wrists, as shown in his report: "two 0.2 cm diameter itchy papular rashes in right superolateral leg and left dorsal wrist".  It was noted that there are no other lesions.  Two 0.2 cm diameter lesions as shown in his report can only mean less than 1 percent of specific area and less than 1 percent of the body as a whole. 

The Board notes that the Veteran reported at the August 2010 VA examination that, while in Bagdad, he suffered 2 insect bites to the left forearm and the right lateral calf and denied any lesion on the left leg, despite the pathology report from 2005.  However, the Veteran's service treatment records and subsequent medical evidence of record clearly indicate that the Veteran had biopsies on nodules or lesions on his left forearm and left leg.  Additionally, the Veteran specifically indicated on his February 2007 VA Form 9 Appeal that a new nodule has appeared on his right leg that is identical to the nodules previously biopsied.  The Veteran asserted that the new nodule is painful upon touching and the same coloring, shape, and size as the previous nodules.    
    
The Board notes that one of the August 2010 VA examiners concluded by diagnosing the Veteran with recurrent benign dermatofibroma on the right lateral calf, and indicated many do form after bug bite reactions, and this is a service-related condition.  However, it is unclear whether the examiner is attempting to provide a nexus between the Veteran's right leg dermatofibroma or is merely reiterating the Veteran's reports that this dermatofibroma began during service and is already service connected.  As such, the Board finds that this issue must regrettably be remanded once again in order to provide the Veteran with a new VA examination to determine whether the lesion on the Veteran's right leg is a symptom of his already service-connected disability and should be evaluated as such or is a separate disability altogether. 

Additionally, the Board notes that VA has an obligation under VCAA to assist claimants in obtaining evidence, to include relevant records from VA medical care providers.  38 C.F.R. § 3.159 (2011).  As this issue is already being remanded, the RO should take this opportunity to associate with the claims file any VA treatment records relating to the issue on appeal that have not already been associated with the claims file.  

Finally, the Veteran should be provided adequate notice with regard to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with adequate notice with regard to how appropriate disability ratings and effective dates are assigned in accordance with Dingess. 

2. Any and all VA treatment records relating to the issue on appeal that have not already been associated with the claims file should be obtained.

3. Provide the Veteran with an appropriate VA examination in order to determine the current severity of his service-connected dermatofibroma of the left forearm and left leg.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  The examiner should also elicit from the Veteran a personal history concerning this disability, including any injuries and treatment.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  For each area of the body affected by dermatofibroma, the examiner should determine if the residual scars associated with the dermatofibroma are deep or superficial, whether they are unstable or painful on examination, and whether they cause limited motion.  The examiner is also asked to note the exact measurements (in sq. inches or centimeters) of the area covered by such dermatofibroma or scars.  The examiner should specifically determine whether the Veteran's already service connected dermatofibromas of the left forearm and leg are manifestations of an underlying disorder for which the nodule or lesion on the Veteran's right leg represents a new manifestation, or whether the nodule or lesion on his right leg constitutes an unrelated disability.   

4. Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


